Case 1:19-mj-00613 Document 1 Filed on 05/28/19 in TXSD Page 1 of 1

Tt United States
AO91 (Rev. 12/03) Criminal Complaint [-@ lou AUSA Southon Dime oF V8

 

UNITED STATES DISTRICT COURT MAY 2@ 2019

 

David J. Bradley, Clerk of Court

Southern District Of Texas Brownsville Division

 

UNITED STATES OF AMERICA CRIMINAL COMPLAINT
vs.

Case Number: B-19- MF (p!F

Juan Manuel SALAZAR-Loredo
A205 164 145 Mexico

I, the undersigned complainant state that the following is true and correct to the best of my

knowledge and belief. On or about May 27, 2019 in Cameron County, in
the Southern District Of Texas defendant(s)

 

an alien who had previously been denied admission, excluded, deported, or removed, knowingly and unlawfully was present in
the United States having been found in Cameron County, Texas, the said defendant having not obtained the consent of the
Attorney General or the Secretary of the Department of Homeland Security to reapply for admission into the United States,

 

in violation of Title 8 United States Code, Section(s) 1326(a)(1)/(b)(1)
I further state that J am a(n) Border Patrol Agent and that this complaint is based on the

following facts:

The defendant was encountered by Border Patrol Agents conducting Linewatch operations near Brownsville, Texas on May 27,
2019. The defendant is a citizen and national of Mexico who was previously deported, excluded or removed from the United
States on June 28, 2018. The defendant was convicted of Evading Arrest on February 7, 2008. Record checks revealed that the
defendant has not applied for permission from the proper Authorities to re-enter the United States.

Defendant had $521.00 Mexican pesos at the time of arrest.

Continued on the attached sheet and made a part of this complaint: ("] Yes [x] No
Signature of Complainant

Mora, Sergio A. _ Border Patrol! Agent
Sworn to before me and signed in my presence, Printed Name of Complainant

 

 

 

 
  

 

 

May 28, 2019 at Brownsville, Texas

Date City/Sta

Ronald G. Morgan U.S. Magistrate Judge Yl focug _—
Name of Judge Title of Judge Aignature of Judge /
